DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 are pending.
3.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 are examined.  
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
Claim Objections
5	Claims 35 and 46 are objected to because of the following informalities: the claims require a comma following the term “corn.”  Appropriate correction is required.
Election/Restrictions
6.	Applicant's election with traverse of Group I, and SEQ ID NO: 10 and amino acid position 280 (with reference to SEQ ID NO: 2) as species in the reply filed on November 2, 2015 is acknowledged.  The requirement was deemed proper and is therefore made FINAL.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2015.  
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 51 and 52 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
	Claims 51 and 52 are drawn to the nucleic acid of claim 1, wherein tolerance is to one or more of the recited herbicides.  The structure of the nucleic acid of claim 1 is determined by the presence of the substitution in the HPPD encoded by said nucleic acid.  Claims 51 and 52 merely specify a property of the nucleic acid of claim, but do not introduce any additional limitations to the structure of said nucleic acid.  It is also noted that prior art that would read on the nucleic acid of claim 1 would also read on the nucleic acid of claims 51 and 52.  For these reasons, claims 51 and 52 fail to properly further limit the subject matter of claim 1 from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments 
Applicant argues that the recitation of the phenotype in the instant claims is analogous to the “cloud point” element in the In re Stepan Federal Circuit decision, where the Court deemed that the term limited a structure at issue (page 6 of the Remarks). 
This is not found to be persuasive, because the Stepan decision is factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).  The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, claim 1 is not drawn a composition whose structure may vary, as in Stepan, but to an isolated nucleic acid, whose structure is defined by the substitution in the encoded protein, as recited in the claim.  The property of tolerance to specific herbicides is inherent in said structure.  Claims 51 and 52 merely specify that 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudec (US Patent No. 6,245,968, published June 12, 2001), in view of Poree et al (US Patent Publication 2011/0191897, published August 4, 2011).  Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to an isolated nucleic acid comprising a nucleotide sequence encoding a mutated HPPD protein, wherein said HPPD protein has HPPD activity, wherein the mutated HPPD is capable of increasing the tolerance to a pant to at least one triketone or pyrazolinate herbicide, and wherein said mutant HPPD protein is derived from Pseudomonas fluorescens HPPD set forth in SEQID NO: 10, and wherein the resulting amino acid sequence comprises an alanine at position 215 of SEQ ID NO: 10, corresponding to position 280 of SEQ ID NO: 2.  The claims are drawn the protein encoded by said mutated HPPD nucleic acid, and to chimeric gene comprising said nucleic acid.  The claims are drawn to a method of producing a transgenic plant, to a plant produced by said method, and to a method of modulating plant tolerance and Pseudomonas fluorescens), the elected species.  
	Boudec et al teach isolated nucleic acids encoding mutated HPPD proteins that are enzymatically active, but are less sensitive to HPPD inhibitors (col. 1, lines 9-16; col. 3, lines 46-60; claims 1, 11, and 12).  Boudec et al teach that the mutated HPPD proteins comprise a mutation at Pro215 (in Pseudomonas numbering), including the preferred example of the Pro215Leu substitution (col. 4, lines 21-65).  Boudec et al teach using several methods to introduce said mutation into a plant HPPD (col. 5 line 38 – col. 6, line 53).  At Examples 2-5, Boudec et al teach using random and site-directed mutagenesis methods to introduce a variety of mutations into the P. fluorescens HPPD, including the Pro215Leu mutation (see Example 2 in col. 11; and Examples 3-5).  
Boudec et al teach making expression vectors comprising the nucleic acid sequences encoding the mutant P. fluorescens HPPD and plant-operable promoter, and using said vectors to obtain transformed plants.  Boudec et al teach that in the transformed plants, the level of tolerance to HPPD inhibitor herbicide is higher with mutated HPPD than in plants expressing a corresponding non-mutated HPPD (Example 6, beginning in col. 16; col. 21 lines 10-22; see also Assay results in col. 21 and 22).  Boudec et al teach plants cells, and seeds of the plant comprising the mutant HPPD (claims 1, 17-26, and 29).  
Boudec et at teach that the Pro215Leu mutant showed tolerance at high and low herbicide doses (Assays 3-6 in col. 21-22; see also Table in col. 19).  Boudec et al teach that the Pro215Leu was one of the two mutants with which “it is possible to obtain 
	Boudec et al teach, at SEQ ID NO: 31, an amino acid sequence of the P. fluorescens HPPD that has 100% sequence identity to the instant SEQ ID NO: 10.  The sequence alignment is set forth below:
; Sequence 31, Application US/09252292C
; Patent No. 6245968
; GENERAL INFORMATION:
;  APPLICANT:  Boudec, Phillipe
;  APPLICANT:  Rodgers, Matthew
;  APPLICANT:  Dumas, Florence
;  TITLE OF INVENTION:  Mutated  hydroxyphenylpyruvate dioxygenase, DNA
;  TITLE OF INVENTION:  sequence and isolation of plants which contain such a
;  TITLE OF INVENTION:  gene and which are tolerant to herbicides
;  FILE REFERENCE:  5500*31
;  CURRENT APPLICATION NUMBER: US/09/252,292C
;  CURRENT FILING DATE:  1999-02-18
;  PRIOR APPLICATION NUMBER:  US 08/982,772
;  PRIOR FILING DATE:  1997-12-02
;  NUMBER OF SEQ ID NOS:  31
;  SOFTWARE:  PatentIn Ver. 2.0
; SEQ ID NO 31
;   LENGTH: 358
;   TYPE: PRT
;   ORGANISM: Pseudomonas fluorescens
US-09-252-292C-31

  Query Match             100.0%;  Score 1877;  DB 2;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60

Qy         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120

Qy        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Db        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Qy        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240

Qy        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300

Qy        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358

	Boudec et al teach that HPPD inhibitors include triketones such as sulcotrione, as well as pyrazolinates (col. 1, lines 29-45).  Boudec et al teach that character of the HPPD inhibition is competitive and that the HPPD inhibitors compete with the substrate for binding to the enzyme (col. 2, lines 36-41).  Boudec et al teach that the tolerance conferred by mutated HPPD, including the one comprising a mutation at Pro215, onto a plant is “superior to that which is obtained with an unmutated HPPD” (col. 19, lines 48-52; Table in col. 19). 
	Boudec et al do not expressly teach an HPPD where Pro215 is mutated into alanine. 
	Poree et al teach a nucleic acid encoding the HPPD from Blepharisma japonicum, and, at SEQ ID NO: 4, teach the encoded HPPD protein.  Poree et al teach that at Proline 239, SEQ ID NO: 4 could comprise a substitution of alanine, valine, threonine, asparagine, or isoleucine (Table ii on pg. 3).  From the comparison of the P. fluorescens HPPD of Boudec et al and the B. japonicum sequence of Poree et al, one would recognize that Pro239 of the B. japonicum HPPD is a conserved residue that corresponds to Pro215 of the Pseudomonas fluorescens HPPD.  The sequence alignment that includes the relevant portion of SEQ ID NO: 4 of Poree et al and SEQ ID NO: 31 of Boudec et al is set forth below: 
Graphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
117 bits(293)
5e-34()
Compositional matrix adjust.
93/322(29%)
158/322(49%)
40/322(12%)


Features:
Query  59   LNNEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIK  118
            L  E N +  +   +H   V  +AF V D++  Y +A+  G +       P  L      
Sbjct  75   LTPEDNEVNRH-VGKHSDGVQDIAFSVSDARGMYEKAIA KGCKSFR---EPQVLQ----D  126

Query  119  GIGGAPLYLIDRFGEG--SSIYDIDFV--YLEG----VERNPVGAGL-----KVIDHLTH  165
              G   +  +  +G+   + + ++D+   +L G     + +P+ +        +IDH+  
Sbjct  127  QFGSVIIASLQTYGDTVHTLVQNVDYTGPFLPGFRAITKDDPLNSAFPQVNYDIIDHVVG  186

Query  166  NVYRGRMVYWANFYEKLFNFREARYFD-----IKGEYTGLTSKAMSAPDGMIRIPLNEES  220
            N   G M     +YEK   F   RY+      I  +Y+ L S  ++  D +I++P+NE +
Sbjct  187  NQPGGDMTPTVEWYEKYLEFH--RYWSADESVIHTDYSALRSVVVADWDEVIKMPINEPA  244

Query  221  SK-GAGQIEEFLMQFNGEGIQHVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRL  279
                  QI+E++  + G G+QH+A   +D++     L+  G+ F+  PP  YY+ L  RL
Sbjct  245  DGLRKSQIQEYVEYYGGAGVQHIALKVNDIISVISTLRARGVEFLEVPP-KYYDSLRKRL  303

Query  280  PDHG----EPVDQLQARGILLDGSSVEGDKRLLLQIFSETLMG--PVFFEFIQRKGDDGF  333
                    E + +++   IL+D      D+  LLQIF++ +     +F+E IQR  ++GF
Sbjct  304  AHSAVQIEEDLKRIEDLHILVDFD----DRGYLLQIFTKPVEDRPTLFYEIIQRHNNNGF  359

Query  334  GEGNFKALFESIERDQVRRGVL  355
            G GNFKALFES+E++Q RRG L
Sbjct  360  GIGNFKALFESLEQEQERRGNL  381

	In the above alignment, the sequence of Boudec et al is the “Query,” while the sequence of Poree et al is the “Subject.”  
	Poree et al teach HPPD inhibitors, such as triketones and pyrazolinates, including topramezone and pyrasulfotole (paragraph 0007).  Poree et al teach that their invention includes substituted or mutated HPPD that is less sensitive to HPPD inhibitors including triketones and pyrazolinates, and, specifically, tembotrione, mesotrione, topramezone, sulcotrione, pyrazolate, and benzofenap, among others (paragraph 0027; 0038-0040). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the methods of Boudec et al and modify the nucleic acid encoding the HPPD from Pseudomonas fluorescens, including the HPPD taught Boudec et al, by mutating the Pro215 amino acid.  It would have been obvious to mutate said proline into any amino acid similar to leucine, such alanine taught by Poree In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the claimed isolated nucleic acid, whose structure would have been prima facie obvious.  
If would have been further obvious to use the resultant nucleic acid encoding the mutant HPPD to modify the methods of producing of transgenic plants, cells, and seeds; and use said plans to control weeds, as taught by Boudec et al, including wherein the method comprises the application of the herbicides taught by Poree et al, which herbicides read on those recited in the instant claims.  It would have been obvious to obtain the plants, cell, and seeds expressing said nucleic acid.  
Given the teachings of Boudec et al, the plants thus obtained would be more tolerant to HPPD inhibitors than the plants not comprising said mutation.  And given the teachings of both Boudec et al and Poree et al, the Pseudomonas HPPD comprising said mutation at position Pro215 would remain enzymatically active. 
	The specific levels of herbicide tolerance would have been a property naturally flowing from the prima facie obvious structure of the HPPD comprising the Pro215Ala substitution.  The fact that Applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Moreover, given the competitive nature of the action of HPPD inhibitors, and in view of the teachings of Boudec et al and Poree et al, said resistance would not have been unexpected. 
	One would have been motivated to modify the teachings of Boudec et al and obtain a Pseudomonas HPPD with Pro215 mutated into any other amino acid, and particularly, any non-polar hydrophobic amino acid such as isoleucine, valine or alanine, given the importance of Pro215 in conferring herbicide resistance, and given that Pro215Leu mutation confers high levels of resistance to HPPD inhibitors, while remaining enzymatically active; given that Boudec et al teach the methods of mutating an HPPD amino acid into any other amino acid; and given the limited number of all possible mutants one could obtain at Pro215.  One would have been further motivated to obtain a Pseudomonas HPPD with Pro215 mutated specifically into alanine, given the express suggestion of Poree et al.  Because Boudec et al successfully reduced their invention to practice, one would have had reasonable expectation of success. 
	Response to Arguments. 
	Applicant argues that the recited ““phenotype of tolerance” is a structural and structure-limiting claim element” and cites the In re Stepan decision for support (page 7).  Applicant argues that the phenotype of tolerance is not an inherent limitation and cites Ex parte Christensen for support (page 7). 
	Applicant’s argument is not found to be persuasive.  Both cases that Applicant cites are readily distinguishable from the instant scenario.  In Stepan, the limitation “at combination of the surfactants in the claimed composition, and thus the structure of said composition.  The presence of a specific combination of surfactants determined the property of a specific composition comprising those surfactants.  However, the Stepan opinion does not indicate that once a combination of surfactants is determined, a recitation of a property would make that combination patentable.  Yet this is the reasoning required for Applicant’s argument to be persuasive.  It is noted that the Stepan decision is consistent with In re Spada, in which the Court expressly stated that “A chemical composition and its properties are inseparable.”  In re Spada, 911 F.2d 705
In contrast to the facts of Stepan, here, claim 1 is drawn to a nucleic acid comprising a mutation, which mutation would have been prima facie obvious.  The herbicide tolerance properties that said nucleic acid may have are inherent in its structure.  The same reasoning applies in the context of a plant cell or a plant comprising said mutant nucleic acid, given that the claims do not set forth any structural limitations to said cells or plants besides the presence of the mutant nucleic acid.  
	With regard to Applicant’s argument based on the Ex parte Christensen decision, it is not persuasive either.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, the importance of the relative position Pro215 of the HPPD in conferring herbicide tolerance was well-known in the prior art.  Moreover, the argument is unpersuasive because it is not commensurate with the scope of the claimed invention, given that the 
	The Examiner maintains that obtaining said mutant nucleic acid (and a plant or cell comprising it) would have been obvious and readily achievable in view of the teachings of the prior art.  Boudec et al teach using random and site-directed mutagenesis methods to introduce a variety of mutations into the P. fluorescens HPPD, including the Pro215Leu mutation (see Example 2 in col. 11; and Examples 3-5).  Poree et al expressly teach mutating the corresponding residue of the HPPD of Blepharisma into alanine, as well as valine and tyrosine.  The proline at issue is conserved in the HPPD of Pseudomonas and Blepharisma, as indicated by the sequence alignment.  That would have been sufficient to motivate one of ordinary skill in the art to introduce said substitution at Pro215 (corresponding to position Pro280 of the instant claims).  More importantly, the teachings of Boudec et al regarding Pro215 would have been sufficient to motivate one of ordinary skill in the art to mutate that proline into every other amino acid, particularly, into a non-polar one, like leucine or alanine, as claimed.  
The Examiner maintains that there would have been no need for the art to teach that Pro215Ala substitution would confer resistance to the recited classes of herbicides, when expressed in plants.  Given the properties and the importance of Pro215 for HPPD herbicide tolerance, and given the competitive nature of HPPD inhibition, one would have reasonably expected the recited property of triketone or pyrazolinate tolerance.  It is noted that the claims encompass any level of tolerance to any herbicide from said two classes, so long as said level is higher than that of a plant expressing the wild-type HPPD.  At the same time, all known classes of HPPD inhibitors have the 
Conclusion
11.	No claims are allowed. 
12.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.